,.» , d b . n l ' L\\\%\DU'O€K

Dave Greer'#1829754
RE-C’ENED\N ' EALS ' WAyne Scott Unit
COURT OF CR“V“NAL APP _ 6999 Retrieve Rd

Angleton. Texas 77515

UEC 08 2015 _

i

Dec ember 2, 2015

Abe\ Acos‘ta, C\@Tk
Brazos County District Clerk
Marc Hamlin
300 E. 26th St. Suite 1200
Bryan, Texas 77803

Re:'Ex Patte Dave Greer writ No. 12-03324-0RF-272-A

Dear Mr. Hamlin;

This is my letter to provide you with and all below listed parties NOTICE
PURSUANT TO TEX. R.CIV. PROC. RULE 694 OF MY INTENT TO FILE A WRIT OF MANDAMUS. ThiS
Honorable Court on July 6, 2015 issued an order designating issues that needs to
be resolved for my trial counsel Earl Gray, and appellate counsel Mary Hennessy
had to each prepare a notorized affidavit answering the allegations listed in
this order that are a part of Applicant's writ. This was in efforts to allow
Applicant to develop a factual basis for his claims. These respective affidavits

' were due on or before October 6, 2015. Only one incomplete affidavit was
forthcoming from Attorney M. Hennessy. Attorney Gray completely failed to comply
with this order. Applicant therefore, on November 2, 2015 filed his motion to
enforce the court's order to hold each attorney in contempt. This Honorable
Court has failed to rule on this motion.`An Habeas Corpus proceeding is an expedited
.proceeding. This thirty day period`to rule on this motion is more than a reasonable
amount of time as such Applicant is entitled”to the issuance of a writ of mandamus
to secure a ruling on this motion. See Barnes v. State, 832 S.W.2d 424, 425 (Tex.
App.-Houston [lst Dist.] 1992) Appellant is exercising due diligence to both
obtain these attorneys.affidavit and to develop the factual basis of these¢una du%£
claims. Dowthitt v. Johnson, 230 F.3d 733, 758 (5th Cir. 2000). '

Please list this letter on the court docket sheet in this cause and transmit
a copy of the same to the Court of Criminal Appeals

qd§espectfull reguested/A

' n _ Dave D. Greer

'CC: Honorable Judge; Travis Bryan III.¢ Court of Criminal Appeals
300 E. 26th St. Ste. 204 Clerk: Abel Acosta
Bryan, Texas 77803v ' _ Supreme COURT Building
201 w. 14th st. Rm; 106
District Attorney; Jarvis Parsons 5 Austin, Texas 78701-1445
300 E. 26th st. suite 1200 `
., Bryan, Texas 77803 4 Attorney; Earl Gray
" _ ' t 103 North Main
Attorney: Mary Hennessy v Bryan, Texas 77803
P.O. BOX 2536 ,
Breham, Texas 77834 l " The Honorable Judge; Kyle Hawthorn

300 East 26th st. Suit 224
Bryan, Texas 77803